IN THE
TENTH COURT OF APPEALS










 

No. 10-08-00168-CR
 
Demorian Dashon Scott,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 19th District Court
McLennan County, Texas
Trial Court No. 2007-1939-C1
 

MEMORANDUM  Opinion





 
            Demorian Dashon Scott was found guilty
of murder by a jury.  Tex. Pen. Code Ann.
§ 19.02 (Vernon 2003).  The jury assessed punishment at confinement in the
Texas Department of Criminal Justice—Institutional Division for life.  The
trial court accepted the jury’s verdicts and sentenced Scott to confinement for
life.  We affirm.
Scott's appellate counsel filed an Anders
brief and a motion to withdraw as counsel.  See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  Counsel concludes
that the appeal is frivolous.
Counsel informed Scott of the right to file a pro
se brief, and Scott has filed one.  However, we review Scott’s brief solely
to determine if there are any arguable grounds for appeal.  Bledsoe v. State,
178 S.W.3d 824, 827 (Tex. Crim. App. 2005).  See also In re Schulman,
252 S.W.3d 403, 409 n. 23 (Tex. Crim. App. 2008).
Counsel's brief evidences a professional
evaluation of the record for error, and we conclude that counsel performed the
duties required of appointed counsel.  See Anders, 386 U.S. at 744; High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978); see also In
re Schulman, 252 S.W.3d at 407.
In reviewing an Anders appeal, we must,
"after a full examination of all the proceedings, . . . decide whether the
case is wholly frivolous."  Anders at 744; accord Stafford
v. State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991); Coronado v.
State, 996 S.W.2d 283, 285 (Tex. App.—Waco 1999, order) (per curiam), disp.
on merits, 25 S.W.3d 806 (Tex. App.—Waco 2000, pet. ref'd).  An appeal is
"wholly frivolous" or "without merit" when it "lacks
any basis in law or fact."  McCoy v. Court of Appeals, 486 U.S.
429, 439 n.10, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988).  Arguments are
frivolous when they "cannot conceivably persuade the court."  McCoy,
486 U.S. at 436.  An appeal is not wholly frivolous when it is based on
"arguable grounds."  Stafford, 813 S.W.2d at 511.
After a review of the briefs and the entire record
in this appeal, we determine the appeal to be wholly frivolous.  See Bledsoe
v. State, 178 S.W.3d at 826-27.  Accordingly, we affirm the trial court's
judgment.
Should Scott wish to seek further review of this
case by the Texas Court of Criminal Appeals, Scott must either retain an
attorney to file a petition for discretionary review or Scott must file a pro
se petition for discretionary review.  Any petition for discretionary
review must be filed within thirty days from the date of either this opinion or
the last timely motion for rehearing that was overruled by this Court.  See
Tex. R. App. P. 68.2.  Any
petition for discretionary review must be filed with this Court, after which it
will be forwarded to the Texas Court of Criminal Appeals along with the rest of
the filings in this case.  See Tex.
R. App. P. 68.3.  Any petition for discretionary review should comply
with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.  See
Tex. R. App. P. 68.4.  See In
re Schulman, 252 S.W.3d 403, 409 n.22 (Tex. Crim. App. 2008) (citing Glover
v. State, No. 06-07-00060-CR, 2007 Tex. App. LEXIS 9162 (Tex.
App.—Texarkana, Nov. 20, 2007, pet. ref’d) (not designated for publication).
Additionally, counsel must send Scott a copy of
our decision, notify Scott of his right to file a pro se petition for
discretionary review, and send this Court a letter certifying counsel’s
compliance with Texas Rule of Appellate Procedure 48.4.  Tex. R. App. P. 48.4; see In
re Schulman, 252 S.W.3d at 409 n. 22. 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
Before Chief Justice
Gray,
            Justice
Reyna, and
            Justice Davis
Affirmed
Opinion delivered and
filed August 5, 2009
Do not publish
[CRPM]